677 S.E.2d 453 (2009)
Darvella JONES
v.
HARRELSON AND SMITH CONTRACTORS, LLC, a North Carolina Corporation, and Rodney S. Turner d/b/a Rodney S. Turner Housemovers.
No. 36A07-2.
Supreme Court of North Carolina.
June 18, 2009.
*454 Ellis & Winters, by J. Donald Cowan, Jr., Raleigh; and Smith Moore Leatherwood, LLP, by Sidney S. Eagles, Jr., Raleigh, for plaintiff-appellee.
Hopf & Higley, P.A., by Donald S. Higley, II, Greenville, for defendant-appellant Harrelson and Smith Contractors, LLC.
PER CURIAM.
AFFIRMED.